By the Court.
We vacate the rule on the second ground taken in the argument, namely, that the object or purpose of the rule is not stated, and it gives no notice to the defendants of the object of the mandamus.
In every proceeding before a court of justice, however commenced, the defendant is entitled to know, generally, what is the nature and object of the action, before he can be called on to answer it.
We say nothing at present on the other point, but we vacate the rule; and the party may have leave to amend the motion.